Case: 14-50473      Document: 00512961668         Page: 1    Date Filed: 03/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 14-50473
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         March 9, 2015
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

MARCELINO MORENO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:07-CR-1107


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Marcelino Moreno challenges the substantive reasonableness of the 24-
month sentence imposed upon revocation of his term of supervised release.
Generally, we review revocation sentences under the plainly unreasonable
standard in 18 U.S.C. § 3742(a)(4). United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011). Because Moreno did not object in the district court to the
reasonableness of his sentence, however, review is for plain error. See United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50473     Document: 00512961668     Page: 2   Date Filed: 03/09/2015


                                  No. 14-50473

States v. Whitelaw, 580 F.3d 256, 259–60 (5th Cir. 2009). Also, a presumption
of reasonableness applies to the within-policy-statement-range sentence. See
United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008) (per
curiam).
      According to Moreno, his 24-month sentence was greater than necessary
to achieve the sentencing goals of 18 U.S.C. § 3553(a) because it did not account
for his decision not to contest the revocation charges or his acceptance of
responsibility for the violations. He argues that not contesting the revocation
petition “is ‘a nature and circumstance of the offense’” under § 3553(a). He
further contends that he should have received leniency because he saved
judicial resources and, while he acknowledges that U.S.S.G. § 3E1.1 is not
applicable, he cites the guideline as persuasive authority.
      Moreno cites no authority for the argument that failing to contest the
revocation charges constitutes the “nature and circumstances of the offense”
under § 3553(a), and he fails to show that his presumptively reasonable
sentence does not account for a sentencing factor that should have received
significant weight. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009); Lopez-Velasquez, 526 F.3d at 809. Moreover, the factual premise for his
claims—that he did not contest the revocation charges and accepted
responsibility for his violations—is belied by the record. Moreno denied several
of the charges, asserting that he had not consumed alcohol or used drugs and
that he had paid more in restitution than alleged in the amended petition. We
therefore find no merit in his claims and no error, plain or otherwise, in the 24-
month sentence.
      AFFIRMED.




                                        2